Citation Nr: 0534803	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from December 1976 to 
December 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In October 2005, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing of record.  During the hearing, 
the undersigned granted a 30-day abeyance period within which 
to allow the veteran to submit additional evidence.  The 
record reflects that no additional evidence has been received 
by the Board during the prescribed period. 


FINDINGS OF FACT

1.  There is a lack of competent medical evidence or opinion 
suggesting a nexus between any current migraines headaches 
and the veteran's period of service.  

2.  A seizure disorder was not shown in service or within one 
year of separation from service, and there is a lack of 
competent medical evidence or opinion suggesting a nexus 
between any current seizure disorder and the veteran's period 
of service.  


CONCLUSIONS OF LAW

1.  The veteran does not have migraine headaches that are the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

2.  The veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through January 2002 and February 2004 
notice letters, as well as a February 2004 SOC, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2002 and February 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran was 
requested to submit his own statements or statements from 
others describing his physical disability symptoms.  
As such, the Board finds that the veteran has been placed on 
notice of the need to submit evidence in support of his 
claims, to include any such evidence in his possession.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  In 
this regard, the veteran's service medical records have been 
obtained and associated with the claims file.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination relative to his claims.  Here, the veteran has 
not necessarily identified having been diagnosed with 
migraine headaches in service.  With respect to a claimed 
seizure disorder, the veteran has reported that he did not 
have a seizure in service, and that his first seizure episode 
occurred sometime in 2001 or 2002.  As discussed below, the 
record is devoid of any competent medical evidence or opinion 
that may suggest that any diagnosed migraine headaches or 
seizure disorder "may be associated with" the veteran's 
service.  Furthermore, neither the veteran nor his 
representative has identified any such evidence or opinion.  
Under these circumstances, no examination is necessary.  

Therefore, the Board finds that any duties to notify and 
assist owed the veteran have been satisfied.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Where an veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
epilepsies become manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's has reported experiencing headache pain both in 
service and post service.  The veteran is qualified 
(competent), as a layperson, to report symptoms such as 
headache pain.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Furthermore, nowhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  The Board may also not reject a veteran's 
testimony regarding inservice injury without properly 
assessing its weight and credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

With regard to migraine headaches, by the veteran's own 
account, migraine headaches were first diagnosed in 2002, 
some 23 years following service.  In this case, the Board 
finds that, even accepting the veteran's reports of in 
service and post-service headache pain, which the veteran is 
competent to describe, the record is otherwise completely 
devoid of any competent medical evidence to suggest that any 
current migraine headaches can be attributed to service or to 
continued symptoms since service.  In addition, there is 
nothing in the record to show that the veteran has the 
expertise or specialized training necessary to link any 
currently diagnosed migraine headaches to service or to 
continued symptoms since service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, as the preponderance of 
the evidence weighs against the claim, service connection for 
migraine headaches must be denied.  

Likewise, with respect to his claim for a seizure disorder, 
the veteran has testified that his first seizure episode 
occurred sometime in 2001 or 2002, many years after service.  
He has testified that he is not currently receiving treatment 
or medication for a seizure disorder.  The record is 
otherwise completely devoid of any competent medical evidence 
suggesting that any current seizure disorder is attributable 
to service or to symptoms since service.  As noted above, the 
veteran lacks the appropriate medical expertise to link any 
currently diagnosed seizure disorder to service or to 
symptoms since service.  See Bostain, 11 Vet. App. at 127.  
Additionally, to the degree that the veteran believes that 
his seizure disorder may be related on a secondary basis to 
any diagnosed migraine headaches, as he reported during his 
October 2005 hearing, the Board notes that the veteran cannot 
be granted service connection for a seizure disorder before 
his migraine headaches are service-connected.  Accordingly, 
in the absence of any medical evidence linking any claimed 
seizure disorder to active service or within one year of 
service (with respect to epilepsies), the veteran's claim for 
service connection for a seizure disorder must be denied.  

In reaching the above noted conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence pertinent to the claims 
on appeal is not, at least, in relative equipoise that 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for migraine headaches is denied.  

Service connection for a seizure disorder is denied.  



____________________________________________
	ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


